DETAILED ACTION                                         Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions
2.       Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 6/30/21 is acknowledged.
                                        Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           In claim 1 and elsewhere, it is not clear what is encompassed by the term “raw materials”.  Raw would normally indicate something that has not been treated by a chemical process, and in particular heat treated, yet the original specification discusses treatment of ground coffee (likely involving some heating, increased exposure to oxidation, etc.) and roasted coffee.              Claim 1 is further indefinite with regard to the relative terminology, high temperatures”.  It is not clear what the intended scope is for such terminology.  Moreover, what is considered “high” to one individual may not be to another.  Additionally, it is not clear if the term “high” applies also to the term “pressures”.             Claim 1 is also indefinite in that it is not clear if the “pressure vessel” of line 2 is 
                                           Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.       Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orrico et al (U.S. Patent No. 5747782).           Orrico et al discloses an extraction column having a body comprising a pressure vessel (10 and 12) wherein said vessel is capable of withstanding high temperatures (e.g. boiling water) and what are considered to be “high pressures” (e.g. 40-60 psi; see col. 6, line 14), said body acting as the extraction column wherein same contains coffee grounds and a flow of pressurized water existing inside which has been introduced through the base of such extraction column (from the bottom of 44) wherein said  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sivetz (U.S. Patent No. 3830940).              Sivetz discloses an extraction column (10) capable of withstanding high temperatures (up to 185 F recited) and high pressures (up to 60 psig) comprising coffee grounds packed therein with a flow of pressurized, heated solvent into a base of said extraction column and inherently providing a pressure gradient exerted as said solvent passes through said coffee grounds, such system capable of providing a flavor profile of brew extracted from the coffee depending on the temperature and pressure employed.                                                     Allowable Subject Matter
6.       Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
           The prior art of record neither discloses nor teaches providing the particular extraction column as specifically claimed and having a pressurized solvent passing up the column at the pressure and temperatures as claimed.                                                          Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 29, 2021